Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “a memory device including a plurality of memory blocks; and a memory controller for communicating with the memory device and controlling the memory device, wherein the memory controller is configured to: determine whether the memory system is in a read-intensive state in which read operations are executed at a higher rate compared to write operations, when it is determined that the memory system is in the read-intensive state, process a write request received from a host, which is configured to request the memory system to read or write data, by using at least one first type memory block among the plurality of memory blocks for the write request, and migrate data stored in at least one second type memory block among the plurality of memory blocks to the at least one first type memory block, wherein the at least one first type memory block has a higher operating speed than the at least one second type memory block, and set a number of bits that can be stored in a memory cell included in the first type memory block having the higher operating speed to be less than a number of bits that can be stored in a memory cell included in the second type memory block.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. PG Pub US 2021/0200448 A1 discloses predicting read-intensive patterns for determining data placement in a SSD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133